On Application for Rehearing.
PER CURIAM.
The two cases (No. 19,084 [60 South. 629]1 and No. 19,085) are very similar. The issues were decided in No. 19,084, a decision handed down recently. It was applicable to both cases. Jn both cases, plaintiffs and appellants attack a dation en paiement made by Thomas Green Davidson, over 30 years before this suit was brought, on the ground that the sale was without consideration; that the judgment preceding the sale was illegal, and other similar grounds. Plaintiffs also claim that the property belonged to the first community between Thomas Green Davidson and his first wife, mother of the plaintiffs; vendor and plaintiffs allege that, on the death of the wife, her heirs became the legal owners of her half interest therein.
That is all true, and plaintiff's would be entitled to recover if they had not concluded themselves by estoppel and by allowing prescription to run during 30 years. Moreover, the evidence shows that plaintiffs’ authors in title have settled with their father (Dávidson) and received sums in satisfaction of their claim. The papers had been destroyed by fire, and for that reason effect was given to oral testimony, admitted at the instance of defendants, which the court considered entirely truthful.
Plaintiffs bought the interest of the heirs of Mr. and Mrs. Davidson in the estate of their father and mother. There was no physical description given of the property. It passed from owner to owner, as well it might, as purchasing the interest of the heirs in the estate was not the purchase of separate, well-described property such as is required in order to transfer a good title. In other words, there was no record owner of the property to serve as a notice that the antecedent title had passed to others than those under which defendants own.
We have considered all the issues in this case, and, after careful deliberation, we have not at any time thought that it was possible to recognize plaintiffs as owners of the property. Third persons have acquired rights that must be recognized after settlement lie tween the heirs and their late father and the many years that have elapsed.
Rehearing refused.

 131 La. 956.